Title: From Benjamin Franklin to Giambatista Beccaria, 19 November 1779
From: Franklin, Benjamin
To: Beccaria, Giambatista


Dear Sir
Passy Novr. 19. 1779.
Having sometime since heard of your Illness with great Concern, it gave me infinite Pleasure to learn this Day, from M. Chantel, (who did me the honour of a Visit) that you were so far recover’d, as to be able to make little Excursions on Horseback. I pray God that your Convalescence may be quick and perfect, and your Health be again firmly established. Science would lose too much in losing one so zealous and active in its Cause, and so capable of accelerating its Progress, and augmenting its Dominions.
I find myself here immers’d in Affairs, which absorb my Attention, and prevent my pursuing those Studies, in which I always found the highest Satisfaction: And I am now grown so old, as hardly to hope for a Return of that Leisure & Tranquility, so necessary for Philosophical Disquisitions. I have however not long since thrown a few Thoughts on Paper, relative to the Aurora Borealis, which I would send you, but that I suppose you may have seen them in the Journal of l’Abbé Rozier. If not I will make out a Copy & send it to you, perhaps with some Corrections.
Every thing of your Writing, is always very welcome to me. If therefore you have lately published any new Experiments, or Observations, in Physicks, I shall be happy to see them, when you have an Opportunity of sending them to me.
With the highest Esteem, Respect, and Affection, I am ever, Dear Sir, Your most obedient & most humble Servant.
B Franklin
The Revd. Pere Beccaria.
 Notation: Franklin
